COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-12-00152-CV


IN RE CHARLIE DOESCHER, PAT                                      RELATORS
DOESCHER, APACHE IRON
METAL & AUTO SALVAGE, INC.,
APACHE IRON METAL & AUTO
SALVAGE, INC. D/B/A APACHE
TRUCK & VAN PARTS, GERALD
COYEL AKA "JERRY COYEL"
D/B/A APACHE TRUCK & VAN
PARTS, JAMES COYEL D/B/A
APACHE TRUCK & VAN PARTS,
AND SHANNON COYEL


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relators’ petition for writ of mandamus and

motion for emergency stay and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus and motion for emergency

stay are denied.


      1
       See Tex. R. App. P. 47.4, 52.8(d).
                                         PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and MEIER, JJ.

DELIVERED: April 17, 2012




                             2